     Exhibit 10.26


AMENDMENT TO 2000 LONG TERM INCENTIVE PLAN

     Sections 6(c)(i)(A) and (B) of the IMPATH Inc. 2000 Long Term Incentive
Plan are hereby amended to read as follows:


       “(A) Except as may be provided by the specific terms of an Award or an
amendment of an Award, no Award (other than Released Securities), and no right
under any such Award, may be assigned, alienated, pledged, attached, sold or
otherwise transferred or encumbered by a Participant otherwise than by will or
by the laws of descent and distribution (or, in the case of Restricted
Securities, to the Company) and any such purported assignment, alienation,
pledge, attachment, sale or other transfer or encumbrance shall be void and
unenforceable against the Company or any Affiliate.


       (B) Except as may be provided by the specific terms of an Award or an
amendment of an Award, each Award, and each right under any Award, shall be
exercisable during the Participant’s lifetime only by the Participant or, if
permissible under applicable law, by the Participant’s guardian or legal
representative.
